DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 03/28/2022 have been entered. Claims 1-13, 15-16, and 21-25 remain pending in the application. The amendments overcome each of the rejections under 35 USC 112(b) set forth in the previous office action mailed 12/30/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockrohr (US 2019/0143535).
	Regarding claim 1, Rockrohr discloses a medical device (400, FIGs 39-50), comprising: opposing first (472) and second (474) end effectors coupled together (Via pivot pin adapted to sit in pivot point 476, FIG 43) and configured to move from an open configuration (FIG 40) to a closed configuration (FIG 39); a first link (452, FIG 43) having a distal end pivotally connected to a proximal end of the first end effector (Paragraphs [0147], FIG 43) via a throughole extending at least partially through the first link at the distal end (Circular hole in 452, FIG 43) and receiving a protrusion at the proximal end of the first end effector (See FIG 45 below; a protrusion passes through 452 and the proximal end of the first end effector, the first link including a first slot (452a) at a proximal end of the first link (FIG 43); a second link (454) having a distal end pivotally connected to a proximal end of the second end effector (Paragraphs [0147], FIG 43) via a throughole extending at least partially through the second link at the distal end (Circular hole in 454, FIG 43) and receiving a protrusion at the proximal end of the second end effector (See FIG 45 below; a protrusion passes through 454 and the proximal end of the second end effector); and a first actuator pin (466, FIG 43) slidable within the first slot (Paragraph [0146]).  

    PNG
    media_image1.png
    304
    654
    media_image1.png
    Greyscale

Regarding claim 9, Rockrohr discloses a catheter (412) including a lumen extending along a longitudinal axis of the catheter (FIG 43 shows a lumen extending longitudinally through 412. FIGs 39-42 show wire 124 connected to the lumen), the catheter being connected to the first and second end effectors at a distal end of the catheter (The distal end of 412 is connected to end effectors 472,474 through mechanical connection of the working parts of 400, FIGs 39-43); and a wire (124, paragraphs [0150 and 0153]) extending through the lumen (FIGs 39-42 show 124 extends into the lumen of 412) and coupled to the first actuator pin (124 is coupled to pin 466 through mechanical connection between 462 and 464, paragraph [0154], FIG 43), wherein movement of the wire along the longitudinal axis causes the first and the second end effectors to move between the open configuration and the closed configuration (Paragraph [0154]).  
Regarding claim 10, Rockrohr discloses a longitudinal axis of the first and the second end effectors is angled relative to the longitudinal axis of the catheter, when the first and the second end effectors are in the closed configuration (FIG 39 shows a closed configuration of the end effectors. In this position, a longitudinal axis of the proximal ends of the end effectors are angled relative to the longitudinal axis of the catheter. For example, a longitudinal axis of the end effectors can be taken along the angled slots 472c and 474c because that portion of the end effectors is angled relative to the remainder of the end effector. As shown in FIG 39, a longitudinal axis taken along cam slots 472c and 474c is angled relative to the longitudinal axis of the catheter).  
Regarding claim 11, Rockrohr discloses the first and the second end effectors are fixed to the catheter (474 and 472 are fixed to 412 because they do not become mechanically separated during normal use of the device).  
Regarding claim 12, Rockrohr discloses distal ends of the first and second end effectors are configured to rotate to a first position above the longitudinal axis of the catheter (FIG 41 shows and open configuration wherein distal ends of the first and second end effectors are rotated to a first position above the longitudinal axis of the catheter. The same position can be achieved in the closed configuration, paragraphs [0078, 0152]) and to a second position below the longitudinal axis of the catheter, when the first and second end effectors are in the closed configuration (The same articulation can be achieved in a direction below the longitudinal axis of the catheter by reversion the direction the wire is pulled in the articulation step, paragraph [0152]).  
Regarding claim 15, Rockrohr discloses a clevis (414, FIG 43), wherein the first and second end effectors are pivotally connected to a distal end of the clevis (FIGs 39-42 show pivoting of the first and second end effectors relative to the clevis 414 about axis “B-B”), wherein the clevis includes a pair of distally extending and spaced apart arms (414a, 414b), each of the pair of arms including a hole (Shown in FIG 43), and wherein the medical device further includes a pin fixedly attached to the hole in each of the pair of arms (Pin shown but not numbered in FIG 43, shown to be inserted within the holes of 414a and 414b), the first and second end effectors pivotally connected about an axis of the pin (472, 474 rotate relative to 414 about axis “B-B” of the pin).  
Claims 16 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugi (US 7,621,910).
Regarding claim 16, Sugi discloses a medical device (FIGs 3A-3B), comprising: opposing first and second end effectors (32a, 32b) coupled together (FIGs 3A-3B) and configured to move from a fully open configuration (FIG 3B) to a closed configuration (FIG 3A, col 5 line 63- col 7 line 25); a first link (34a) pivotally connected to the first end effector (32a, col 7 lines 6-25) at a first position (Location of pin 42a, FIG 3A); a second link (34b) pivotally connected to the second end effector (32b, col 7 lines 6-25) at a first position (Location of pin 42b, FIG 3A); and a clevis (36 and pin 40 collectively form a clevis) operably connected to the first and second end effectors at a second position on each of the first and the second end effectors (Location of pin 40, FIG 3A) that is different from the first position (FIGs 3A and 3B show that the second position is longitudinally different than the first position), the clevis including a body (36a, col 5 line 63-col 6 line 10) and a pair of arms (36b) extending distally from the body (FIG 3A) and defining a slot between the pair of arms (Space between both of 36b), the clevis further including a pair of sidewalls (See FIG 3B below)at a proximal end of the slot where the slot meets the body, wherein the sidewalls are transverse to a longitudinal axis of the clevis (The sidewalls extend perpendicular to the longitudinal axis of the clevis) and restrict the first and the second end effectors from opening past the fully open configuration (The side walls provide a surface which would prevent hyperextension of the end effectors if the end effectors contacted the walls).

    PNG
    media_image2.png
    467
    498
    media_image2.png
    Greyscale

Regarding claim 21, Sugi discloses the second position is distal to the first position on each of the first and the second end effectors (FIGs 3A and 3B show the position of pin 40 is distal to the position of pins 42a, 42b).
Regarding claim 22, Sugi discloses the first position on the first end effector includes a protrusion (Pin 42a) at a proximal end of the first end effector (FIG 3A), and a distal end of the first link is pivotally connected to the first end effector via a throughhole extending at least partially through the first link at the distal end (The distal end of link 34a comprises a hole to receive pin 42a) and receiving the protrusion of the first end effector at the first position (Protrusion 42a is received at the first position).
Regarding claim 23, Sugi discloses the first position on the second end effector includes a protrusion (Pin 42b) at a proximal end of the second end effector (FIG 3A), and a distal end of the second link is pivotally connected to the second end effector via a throughhole extending at least partially through the second link at the distal end (The distal end of link 34b comprises a hole to receive pin 42b) and receiving the protrusion of the second end effector at the first position (Protrusion 42b is received at the first position).
Regarding claim 24, Sugi discloses a medical device (FIGs 3A-3B), comprising: opposing first and second end effectors (32a, 32b) coupled together (FIGs 3A-3B) and configured to move from an open configuration (FIG 3B) to a closed configuration (FIG 3A, col 5 line 63- col 7 line 25); a first link (34a), wherein the first end effector is pivotally connected to a distal end of the first link at a first position (Location of pin 42a, FIG 3A) on a proximal end of the first end effector (FIG 3A); a second link (34b), wherein the second end effector is pivotally connected to a distal end of the second link at a first position (Location of pin 42b, FIG 3A) on a proximal end of the second end effector (FIG 3A); and a clevis (36 and pin 40 collectively form a clevis) wherein each of the first and second end effectors are pivotally connected to a distal end of the clevis at a second position on the proximal end of each of the first and the second end effectors (Location of pin 40, FIG 3A) that is distal from the first position (FIGs 3A and 3B show the position of pin 40 is distal to the position of pins 42, 42b).
Regarding claim 25, Sugi discloses each of the first and second end effectors includes a hole extending through the first and second end effectors at the second position (coupling members 32c, 32d of end effectors 32a, 32b comprise holes to receive pin 40, col 5 line 63-col 6 line 26), and the clevis includes a pair of distally extending and spaced apart arms (36b, col 6 lines 1-10), each of the pair of arms including a hole with which the hole of each the first and second end effectors is aligned to receive a pin (40) that is fixedly attached to the hole in each of the pair of arms such that the first and second end effectors are pivotally connected about an axis of the pin (The hole in the distal end of each of clevis arms 36b aligns with the hole in each of the first and second end effectors to receive pin 40 such that the end effectors and the clevis are pivotally coupled, col 5 line 63-col 6 line 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rockrohr (US 2019/0143535) in view of Holcomb et al. (US 2010/0057085).
Regarding claim 2, Rockrohr discloses the invention substantially as claimed, as set forth above for claim 1. Rockrohr further discloses the second link (454) includes a second slot (454a) at a proximal end thereof (FIG 43). 
Rockrohr is silent regarding a second actuator pin, connected to the first actuator pin, and slidable within the second slot.  
However, Holcomb et al. discloses a mechanism for causing the opening and closing of two end effectors (220 and 218, FIGs 20-21, paragraph [0102-0108]) comprising a first actuator pin (286, FIG 22) slidable within a first slot (258, FIG 20, paragraph [0109]) and a second actuator pin (288, FIG 22) slidable within a second slot (270, FIG 21, paragraph [0109]), wherein the first and second pin are connected (FIG 22 shows the first and second pin are connected as an integral part of slider 224).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the single pin and two slot configuration of Rockrohr with two pin and two slot configuration of Holcomb, thus providing a mechanism for opening and closing the end effectors because substitution of one for the other would have resulted in the predictable result of allowing for transitioning between the open and closed configuration in response to translation of the pins through the respective first and second slots. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Regarding claim 3, Rockrohr/Holcomb et al. disclose the invention substantially as claimed, as set forth above for claim 2. Rockrohr further discloses (Examiner notes the following limitations are written as method steps but because the device claim is limited to structurally defined limitations, the prior art device need only be capable of performing the intended function) the first slot moves over the first actuator pin when the first actuator pin is stationary and when the first and the second end effectors are in the open configuration (In the open configuration such as that shown in FIG 40 or 41, the first slot is at least capable of sliding some distance along the actuator pin if the pin were held stationary), and the first end effector pivots about the axis of the pivot pin while the second end effector remains stationary (First end effector 472 is at least capable of pivoting slightly around the axis of its respective pivot pin while the second end effector remains stationary), and wherein the second slot moves over the second actuator pin when the second actuator pin is stationary and when the first and the second end effectors are in the open configuration (In the open configuration such as that shown in FIG 40 or 41, the second slot is at least capable of sliding some distance along the actuator pin if the pin were held stationary), and the second end effector pivots about the axis of the pivot pin while the first end effector remains stationary (Second end effector 474 is at least capable of pivoting slightly around the axis of its respective pivot pin while the first end effector remains stationary).  
Regarding claim 4, Rockrohr/Holcomb et al. disclose the invention substantially as claimed, as set forth above for claim 2. Rockrohr further discloses the first and second end effectors are configured to pivot about an axis of a pivot pin when the first actuator pin is stationary and the first and the second end effectors are in the closed configuration (FIG 43 shows a pin defining axis “A-A” around which the first and second end effectors can both pivot in the closed configuration and without movement of the first actuator pin, paragraphs [0143 and 0152]).  
Regarding claim 5, Rockrohr/Holcomb et al. disclose the invention substantially as claimed, as set forth above for claim 4. Rockrohr further discloses (Examiner notes the following limitations are written as method steps but because the device claim is limited to structurally defined limitations, the prior art device need only be capable of performing the intended function) the first slot moves over the first actuator pin when the first actuator pin is stationary (The first slot is at least capable of sliding some distance along the actuator pin if the pin were held stationary), and the first and the second end effectors pivot about the axis of the pivot pin when in the closed configuration (Pivoting around axis “A-A” as described in paragraphs [0143 and 0152] can be achieved in the closed configuration).
Regarding claim 6, Rockrohr/Holcomb et al. disclose the invention substantially as claimed, as set forth above for claim 4. Rockrohr further discloses (Examiner notes the following limitations are written as method steps but because the device claim is limited to structurally defined limitations, the prior art device need only be capable of performing the intended function) the second slot moves over the second actuator pin when the second actuator pin is stationary (The second slot is at least capable of sliding some distance along the actuator pin if the pin were held stationary), and the first and the second end effectors pivot about the axis of the pivot pin when in the closed configuration (Pivoting around axis “A-A” as described in paragraphs [0143 and 0152] can be achieved in the closed configuration).
Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rockrohr (US 2019/0143535).
Regarding claims 7, 8, and 13, Rockrohr discloses the invention substantially as claimed, as set forth above for claim 1. Rockrohr further discloses the first slot includes two concave ends, the concave ends facing each other (FIG 43 shows the proximal and distal ends of the slot are defined by concave ends that face each other).
Rockrohr is silent regarding each of the first slot and the second slot being curved, the concave ends facing each other and connected by a first concave sidewall and a second convex sidewall opposite the first concave sidewall, the first slot being angled with respect to the distal end of the first link, and wherein the first slot is substantially parallel to the throughhole extending at least partially through the first link at the distal end of the first link.  
However, Rockrohr teaches in the alternative embodiment of FIGs 6-20, a slot (262) for opening and closing the end effectors (272, 274, paragraph [0120]) wherein each of a first slot (262) and second slot (264) are curved (FIG 20, paragraph [0120]), having concave ends (262a, 262b) facing each other (FIG 20) and connected by a first concave sidewall and a second convex sidewall opposite the first concave sidewall (FIG 20 shows a concave sidewall and a convex sidewall forming the slot and extending between the two ends).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the straight slots of the present embodiment to be curved, as taught by the alternative embodiment, for the purpose of achieving the predictable result of providing a camming slot for opening and closing the end effectors, with the additional benefit of varying or altering a closing/opening characteristic of the end effectors such as for example, to increase a clamping force (i.e., act as a force multiplier) (Paragraph [0120]). In the device as modified, the first slot is angled with respect to the distal end of the first link (Because of its curvature, at least some portion of the slot is angled relative to the distal end of the first link), and wherein the first slot is substantially parallel to the throughhole in the distal end of the first link (FIG 42 shows an unnumbered throughhole in first link 452. In the device as modified, at least some portion of the first slot extends substantially parallel to this through hole due to the longitudinally extending shape of the first link).  
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
With respect the rejection of claim 1 under 35 USC 102(a)(1) in view of Rockrohr (US 2019/0143535, applicant argues on pages 9-11 that Rockrohr fails to disclose the newly recited limitations of the throughhole and the protrusion of the first and second link. Examiner respectfully disagrees because, as outlined in the rejection above, Rockrohr discloses the first link having a throughole and receiving a protrusion as claimed, and the second link having a throughole and receiving a protrusion as claimed. Applicant has not provided further specific details as to how the prior art reference fails to meet the newly recited limitations. Therefore, applicant’s argument is not persuasive. 
Applicant’s arguments, see pages 11-13, with respect to the rejection(s) of claim(s) 16 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sugi (US 7,621,910) which disclose the limitations 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771